Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on December 27, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-13 and 15-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 12/27/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-13 and 15-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1 and 13 identify the distinct featuresreceiving a plurality of input data relating to a patient, the input data including brain value measurements and body value measurements, the brain value measurements including first electrophysiological values obtained from a brain of the patient using at least one EEG electrode and the body value measurements including second electrophysiological values obtained from the patient via at least one of: an electrocardiograph electrode connected to the patient and force plate measurements measuring task and balance conditions of the patient; electronically analyzing the plurality of input data in to reference a plurality of reference data generated based on machine learning operations associated with existing patient data and reference database data; based thereon, electronically determining, using at least one processing device, a brain malady and a severity value, for the patient; electronically generating a treatment protocol for the patient based at least on the brain value measurements, the brain malady, and the severity value, wherein the treatment protocol includes transcranial stimulation parameters; and applying a transcranial stimulation using the transcranial stimulation parameters to the patient”, which are not taught or suggested by the prior art of records.

Claims 1, 3-13 and 15-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are  allowed.

Claims 1, 3-13 and 15-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163